Mr. Chester Alter Chairman Colorado State Officials Compensation Commission 46 State Capitol Building Denver, Colorado  80203
Dear Mr. Alter:
QUESTION PRESENTED AND CONCLUSION
This is in response to your letter of December 1, 1975, asking for an opinion with regard to effective dates of salary adjustments for holdover state senators.
     It is my opinion that no senator elected in November of 1974 may receive an increase in compensation during the term for which he was elected.
ANALYSIS
Although I indicated to you during informal committee testimony that the opposite might be the case, upon closer examination it appears that the former constitutional prohibition with regard to increases of salary during the term of office is still in effect with regard to salary only. Amendment six, passed in 1974, changed the former language of sections 9 and 6 of art. V which, if standing alone, would not prohibit a holdover senator from receiving an increase in pay, if voted by a precedent general assembly, even though during the senator's term of office. Amendment six eliminated the former section 9 of art. V, which constituted a prohibition of a holdover senator from receiving an increase in either salary or mileage during the term for which he was elected. The same amendment changed the language in section 6 of said art. V to provide that no general assembly shall affix its own salary.
However, amendment six went further, and amended section 11 of art. XII by adding the language "Nor shall the salary of any elected public officer be increased or decreased during the term of office for which he was elected."  Thus, the art. V language standing alone would no longer constitute a prohibition to holdover senators receiving an increase in salary voted by the immediately preceding general assembly session. Indeed, this is now the result with regard to expense allowance increases.(See my attached opinion of January 29, 1975.)  However, the new language added to section 11 of art. XII constrains me to opine that holdover senators may not receive a salary increase during their term of office, as has been the case in the past.In re Interrogatories,163 Colo. 113, 429 P.2d 304 (1967).
SUMMARY
Holdover state senators may not receive a salary increase during their term of office.

                             Very truly yours,
                             J.D. MacFARLANE
                             Attorney General
LEGISLATORS
SALARIES

Colo. Const. art. XII, secs. 6 and 11
LEGISLATIVE BRANCH Legislative Council
Holdover state senators may not receive a salary increase during their term of office.